Citation Nr: 1423236	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from April 1974 to October 1978 and from June 1981 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this claim has been transferred to the RO in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran is service connected for a left hand muscle atrophy, associated with degenerative disc disease evaluated at 20 percent disabling; cervical discectomy with degenerative disc disease evaluated at 30 percent from April 2005 until July 31, 2008; as 10 percent disabling from August 1, 2008 until June 3, 2009 and as 20 percent disabling since June 4, 2009; sensory diminution of the right hand, associated with degenerative disc disease evaluated at 10 percent; degenerative joint disease right shoulder evaluated at 10 percent; bone spur, left shoulder evaluated at 10 percent; lumbosacral strain evaluated at 10 percent; bilateral tinnitus, evaluated at 10 percent; COPD evaluated at 10 percent; hypertension evaluated at 10 percent; residuals of a fracture to the right 5th metatarsal, evaluated as noncompensable; perforated left ear drum with hearing loss; evaluated as noncompensable; hemorrhoids, evaluated as noncompensable; colon polyps, evaluated as noncompensable; cysts of the left and right knees and genital area, evaluated as noncompensable; and right thyroid growth, evaluated as noncompensable.  The Veteran's overall disability rating was 80 percent from January 15, 2007 and 70 percent effective August 1, 2008.  

2.  The Veteran has a high school education and past work experience in trucking. 

3.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a total disability evaluation based on individual unemployability due to service-connected disabilities.  As detailed in the findings of fact, the Veteran has multiple service-connected disabilities with an overall disability rating of 80 percent from January 15, 2007 and 70 percent effective August 1, 2008.  As the cervical spine disability may be combined with the left hand muscle atrophy, and sensory diminution of the right hand, the Veteran has one disability evaluated as 40 percent disabling throughout the appeal period.  See 38 C.F.R. § 4.16(a)(2) (explaining that disabilities resulting from a common etiology will be considered as one disability); 4.25.  Accordingly, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a).  

The Veteran filed a claim for TDIU in January 2007.  He reported that he last worked in trucking in November 2006 and indicated that he left this job due to disability.  He reported a high school education with no additional training.   He claims that he lost two jobs in the previous 11 months due to his service-connected disabilities and he does not feel as though he would be able to secure further employment based on his current condition.  He claims that the pain and limitation of the functional movement of his back, shoulders and hands renders him unable to find and maintain employment.  

Review of Social Security Administration (SSA) records reflects that the Veteran was found fully disabled as of November 3, 2006 due to four cervical spine operations (3 fusions) and degenerative disc disease of the lumbar spine.  The SSA found these impairments are so severe that the Veteran is unable to perform any work existing in significant numbers in the national economy.  

In June 2009, the Veteran underwent a TDIU evaluation of all his disabilities.  The Veteran stated that he had daily severe shooting low back pain radiating down his right leg to his toes.  He complained of stiffness and spasms with aggravating factors of stooping and bending.  The Veteran can only stand for 10 to 15 minutes and can only walk up to 75 yards.  The examiner opined that the Veteran's service connected conditions may interfere with physical but not sedentary labor.  

A statement from the Veteran's previous employer reported that the Veteran worked as a dispatcher for a trucking company from December 2005 to November 2006.  The personnel administrator of the trucking company reported that the Veteran was released due to unsatisfactory work performance and this was a sedentary job.  

Private medical records from 2007 reflect the Veteran reported that he was not working due to the cervical spine condition and depression. 

Based on the evidence of record, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected back and other disabilities, precludes him from performing the physical acts required by employment.  

Even though examiner stated that he could work a sedentary position, the Board notes that he was previously working a sedentary job as a dispatcher at the trucking company and the Veteran was not able to maintain this position due to his disabilities.  see Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  Additionally, the Veteran reported to treating physicians that he was unable to work in part because of his cervical spine.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


